Citation Nr: 9935572	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an acquired eye 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to March 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has an acquired eye disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for an acquired eye disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are entirely negative 
for complaints or findings referable to an acquired eye 
disorder.  Furthermore, there is no medical evidence of an 
acquired eye disorder until many years after his separation 
from service; nor has any medical evidence been submitted 
which links any of the veteran's current eye conditions to 
disease or injury which was incurred in or aggravated by 
service.  

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from an acquired eye 
disorder, no competent evidence has been submitted to support 
his lay assertions that any current eye disability is the 
result of disease or injury which was incurred in or 
aggravated by service.  The veteran is not, as a lay person, 
competent to offer an opinion as to any question of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

Thus, the Board finds that the veteran is not shown to have 
an acquired eye disorder which is attributable to disease or 
injury incurred in or aggravated by service.  In light of 
these circumstances, the Board must conclude that the veteran 
has failed to meet his initial burden of producing evidence 
of a well-grounded claim of service connection for an 
acquired eye disorder.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his acquired eye 
disorders are related to disease or injury incurred in or 
aggravated by service.  The RO properly informed the veteran 
that it was necessary for him to provide evidence 
demonstrating that his acquired eye disorders were incurred 
in or aggravated by military service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the veteran of the evidence necessary 
to complete his application for benefits.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claim as set forth above well grounded.  




ORDER

Service connection for an acquired eye disorder is denied, as 
a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

